Citation Nr: 0323460	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to April 6, 1993 
for the award of a total (100 percent) evaluation for 
service-connected schizophrenic reaction.

2.  Whether the RO committed clear and unmistakable error 
(CUE) in a December 18, 1973 rating decision when it granted 
service connection for schizophrenic reaction and assigned a 
30 percent evaluation.

3.  Whether the RO committed CUE in a June 30, 1978 rating 
decision when it denied the veteran's claim for a rating in 
excess of 30 percent for service-connected schizophrenic 
reaction.

4.  Whether the RO committed CUE in a May 11, 1987 rating 
decision when it denied the veteran's claim for a rating in 
excess of 30 percent for service-connected schizophrenic 
reaction.

5.  Whether the RO committed CUE in an August 20, 1990 rating 
decision when it denied the veteran's claim for a rating in 
excess of 30 percent for service-connected schizophrenic 
reaction.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions by the RO entered in March 1995 and January 
1998.

The Board remanded this case for additional development in 
December 2001.  The case has since returned to the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's claims.

2.  On April 30, 1993, the RO received a statement in support 
of claim wherein the veteran requested an increased rating 
for service-connected schizophrenia.

3.  It was not factually ascertainable prior to April 6, 1993 
that the veteran's service-connected schizophrenia caused 
more than definite impairment of social and industrial 
adaptability.  An increase in the veteran's schizophrenia to 
100 percent was factually ascertainable as of the April 1993 
VA hospitalization.  

4.  The veteran has failed to demonstrate that there was an 
error of fact or law in the RO's December 18, 1973, June 30, 
1978, May 11, 1987, and/or August 20, 1990 rating decisions 
which, had it not been made, would have manifestly changed 
the outcome of the decisions.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 6, 1993 
for the award of a total (100 percent) evaluation for 
service-connected schizophrenic reaction are not met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996); 38 C.F.R. §§ 3.156(c), 3.400 
(2002).

2.  The December 18, 1973 rating decision does not contain 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2002).

3.  The June 30, 1978 rating decision does not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2002).

4.  The May 11, 1987 rating decision does not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2002).

5.  The August 20, 1990 rating decision does not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The August 1999 statement of the case (SOC) notified the 
veteran of the laws and regulations pertaining to the 
assignment of effective dates.  By letter dated in January 
2003, the veteran was advised of the enactment of the VCAA 
and of VA's duty to notify and to assist.  The letter 
notified the veteran of the evidence and information he was 
responsible for providing and of the evidence that VA would 
attempt to obtain.  

The claims folder contains numerous VA medical records 
regarding the veteran's treatment and hospitalizations.  In 
response to the Board's December 2001 remand, VA records were 
obtained for the period from January 1990 through 
approximately December 2001.  In January 2003, the veteran 
submitted an authorization indicating that he receives 
treatment at the VA medical center (VAMC) in Decatur 
approximately every 3 months.  The Board acknowledges that 
these records have not been obtained.  However, the veteran 
has been assigned a 100 percent evaluation for his service-
connected schizophrenia since April 1993 and records of 
current treatment would not assist the veteran in 
establishing entitlement to an earlier effective date.  The 
veteran has not identified additional records that need to be 
obtained.

With regard to the veteran's claims of CUE in various RO 
decisions, the Board notes that that the notice and 
development provisions of the VCAA do not apply. See Parker 
v. Principi, 15 Vet. App. 407 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran was evaluated in July 1973 by Dr. Erickson who 
reported a diagnosis of schizophrenia, paranoid type, with 
associated marked depression.  The extent of dysfunction was 
noted as "moderate to marked."  The veteran was given 
Thorazine and subsequently referred to the military for 
further hospitalization.  Service medical records indicate 
that the veteran was hospitalized at the Minot Air Force Base 
Hospital on July 26, 1973.  He was transferred on August 7, 
1973 with a diagnosis of 1) anxiety, acute and chronic, 
moderately severe; 2) alcoholism, chronic, manifested by 
intermittent heavy drinking becoming more frequent; and 3) 
psychiatric observation, possible schizophrenia, not proven.  
The veteran was subsequently admitted to the medical center 
at Wright-Patterson Air Force Base on August 8, 1973.  
Diagnosis was as follows: depressive reaction, chronic, 
moderate; manifested by strong feelings of inadequacy, 
depressed affect, severe usage of alcohol when feeling 
depressed.  Impairment was minimal for further military duty 
and slight for social and vocational adaptation.  He was 
discharged to duty on August 30, 1973.

After returning to duty, the veteran had considerable 
problems and was examined by Dr. Wright in October 1973.  
Impression was schizophrenia, paranoid type; and reactive 
depression.  The examiner indicated that at the present time, 
the veteran had marked limitation in his ability to perform 
his job in a military setting.  It was also felt that at the 
present time and in the foreseeable future, he would have 
impaired function in civilian life.  A Physical Evaluation 
Board Report dated in October 1973 indicates a diagnosis of 
"schizophrenic reaction, paranoid type, definite impairment 
of social and industrial adaptability."  The veteran was 
placed on the temporary disability retirement list (TDRL).  

The veteran was originally service-connected for 
schizophrenic reaction in December 1973 and assigned a 30 
percent evaluation effective November 28, 1973.  The veteran 
was notified of this decision by letter dated in dated in 
January 1974.  The veteran did not timely appeal this 
decision and it is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).  

The veteran underwent a TDRL evaluation in September 1976.  
The examiner concluded that the veteran's condition had 
steadily deteriorated over the past year.  Although there 
were no acute episodes, he was not able to hold a job, 
separated from his wife, stopped going to the mental health 
clinic, stopped taking his medication, and continued to 
drink, which showed that his judgment was failing and he was 
going adrift with a highly impoverished emotional life and a 
lack of motivation.  The examiner opined that the veteran 
should not return to active duty in the Air Force and was 
unfit for military duty.  As far as civilian life, the 
veteran could probably adjust (with the aid of chemotherapy 
and supportive psychotherapy) to a structured, non-demanding 
situation.  Final diagnosis was schizophrenia, chronic, 
undifferentiated; severe - in partial remission.

The veteran was seen in the mental health clinic in December 
1977.  He reported anxiety, depression, disturbed sleep and 
social withdrawal.  Diagnosis was depression, anxiety, and 
rule out schizoid process.  

The veteran underwent another TDRL evaluation in March 1978.  
At that time, the examiner concluded that the veteran was 
severely handicapped by his emotional illness, his ability to 
relate to people was severely impaired, and he demonstrated a 
marked disorder in logical thinking.  The veteran was noted 
to be limited in that he was unable to work because of 
severe, unremitting symptoms, and severe deficits in 
interpersonal relationships along with difficulty in 
concentration.  Diagnosis remained schizophrenic, chronic, 
undifferentiated type.

The veteran underwent a VA examination in June 1978.  The 
examiner indicated that the veteran was under some degree of 
tension.  He works part-time as a painter's helper and 
apparently manages to sustain himself.  He has a limited 
personal life.  Associative processes were normal and there 
were no delusional or hallucinatory elements present.  He was 
not psychotic.  Diagnosis was schizophrenia, fair remission.  

The 30 percent evaluation was confirmed by rating action 
dated June 30, 1978.  The veteran was notified of this 
decision by letter dated in July 1978.  The veteran did not 
timely appeal this decision and it is final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).  

The veteran was admitted to a VA Medical Center on June 16, 
1981 and discharged on July 10, 1981.  He was given the 
diagnosis of alcohol addiction and past history of 
schizophrenia.  It was noted that he did not show any 
symptoms of schizophrenia at the present time and social and 
industrial impairments were described as very mild.

The veteran was admitted to a VA Medical Center on March 8, 
1982 and discharged on April 2, 1982.  Assessment included 
schizophrenia, chronic, undifferentiated type.  The veteran 
was admitted to a VA Medical Center on April 5, 1985 and 
discharged on May 1, 1985.  Diagnoses included schizophrenia, 
paranoid type and chronic alcohol abuse.  On discharge, he 
was considered nonpsychotic, nonsuicidal and non-homicidal.  
The veteran was noted to be competent and employable.  

The veteran underwent a VA examination in April 1987.  He 
reported that he had not had a regular job since he got out 
of service but that he works here and there.  The examiner 
indicated that the veteran was uncomfortable and agitated.  
He manages to exist on his VA benefits.  Associative 
processes were rather scattered and he may be delusional and 
hallucinate from time to time.  Affect was very flat.  
Diagnosis was schizophrenia.

The veteran was admitted to the VA hospital on April 2, 1987 
and discharged on April 24, 1987 with Axis I diagnoses of 
alcohol dependence, generalized anxiety, and schizophrenia by 
history.  Discharge summary noted that the veteran was able 
to work and competent for VA purposes.  

An evaluation in excess of 30 percent was denied by rating 
decision dated May 11, 1987.  The veteran was notified of 
this decision by letter dated in May 1987.  The veteran did 
not timely appeal this decision and it is final.  See 38 
U.S.C. § 4005(c) (1986); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1986); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  

The veteran was admitted to a VA Medical Center on June 9, 
1990 and discharged on July 19, 1990 with Axis I diagnoses of 
alcohol dependence, schizophrenia, chronic and 
undifferentiated type, and alcohol hallucinosis.  The veteran 
admitted to alcohol abuse and noncompliance with medications.  
The examiner indicated that the veteran was competent but not 
able to work.

By rating decision dated August 20, 1990, the RO again denied 
an evaluation in excess of 30 percent.  The veteran was 
notified of this decision by letter dated in September 1990.  
The veteran disagreed with this decision and a SOC was issued 
in October 1990.

The veteran underwent a VA examination in December 1990.  The 
veteran described a very withdrawn, isolated, and limited 
personal life.  There was no record of persistent or 
sustained employment.  Associative processes were limited but 
appeared to be normal.  There were no delusional or 
hallucinatory elements present.  Affect was depressed and 
flat.  Diagnosis was schizophrenia.  

A March 1991 confirmed rating decision continued the denial 
of an evaluation in excess of 30 percent and a supplemental 
statement of the case (SSOC) was furnished in April 1991.  
The veteran subsequently perfected an appeal but in October 
1991, submitted correspondence requesting that his appeal be 
canceled.  Pursuant to 38 C.F.R. § 19.125 (1991), a 
substantive appeal may be withdrawn in writing at any time 
before the Board enters a decision except where withdrawal 
would be detrimental to the appellant.  As the veteran 
withdrew his appeal, this decision is also final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2002).  

The veteran was admitted to the VA hospital on April 6, 1993 
and discharged on April 29, 1993 with diagnoses of 
schizophrenia chronic undifferentiated type, acute 
exacerbation, and a history of alcohol dependence.  At this 
time, the veteran submitted a claim requesting an increased 
evaluation and a temporary total rating based on his 
hospitalization.  

In February 1994, the veteran was granted a temporary total 
rating but denied an evaluation in excess of 30 percent.  The 
veteran filed a formal claim for a total disability rating 
based on individual unemployability (TDIU) in November 1994, 
which was subsequently denied.  

The veteran underwent another VA examination in August 1997.  
In an addendum dated in September 1997, the examiner 
indicated the following:  

This is a chronic, apathetic, flattened, 
schizophrenic of psychotic degree held 
together with medication in a socially 
acceptable manner.  His social and 
industrial impairment is severe.  He 
requires medication to remain organized 
in an acceptable way....  In my opinion, 
the report - severity of symptoms - 
warrant a classification of approximately 
25.  

In January 1998, the RO granted an increased schedular 
evaluation to 100 percent for schizophrenic reaction, 
paranoid type, effective April 6, 1993.

Analysis

In his submission to the Board dated in September 2001, the 
veteran's attorney presented three theories of entitlement to 
an earlier effective date for a 100 percent evaluation prior 
to April 6, 1993.  First, that 38 C.F.R. § 3.400(o)(2) 
entitles the veteran to an effective date of April 6, 1992.  
Second, that 38 C.F.R. § 3.156(c) entitles the veteran to an 
effective date of November 28, 1973; and third, that clear 
and unmistakable errors were made in every rating decision 
concerning the veteran's evaluation for his service-connected 
schizophrenia, entitling the veteran to an effective date of 
November 28, 1973.  

Earlier Effective Date

The first theory presented is based on VA's alleged failure 
to properly apply 38 C.F.R. § 3.400(o)(2) (2002).  The 
veteran's attorney states that the veteran's current claim 
was filed in April 1993 and that it was factually 
ascertainable that he was not able to work in the one year 
prior to his claim and therefore, at a minimum, the veteran 
is entitled to an effective date of April 1992.  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2002). An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1 year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2002).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(o)(1) (2002).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase) and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  The Court further 
noted that the phrase "otherwise, date of receipt of claim" 
in 38 C.F.R. § 3.400(o)(2) provides the applicable effective 
date when a factually ascertainable increase occurred more 
than one year prior to receipt of the claim for increased 
compensation.  See also VAOPGCPREC 12-98 (September 23, 
1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2002).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2002).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2002).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2002).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

The record shows that the RO previously allowed a formal 
claim for compensation for schizophrenic reaction in December 
1973.  Consequently, VA must look at all the medical evidence 
and communications subsequent to the final March 1991 rating 
decision in order to determine if there is an informal claim 
for increased benefits.  

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed" and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  

On April 30, 1993, the RO received a statement in support of 
claim wherein the veteran requested a temporary total 
evaluation due to hospitalization and also requested an 
increase in his service-connected rating.  

The Board acknowledges that the record contains VA outpatient 
records reflecting treatment for the veteran's schizophrenia 
following the March 1991 rating action and prior to the claim 
for increase in April 1993.  In particular, the Board notes 
that a December 1991 outpatient treatment note indicates that 
the veteran inquired as to how to receive an increase in 
disability and that he was referred to the RO.  The veteran 
indicated that he had a representative working on it.  
However, as discussed below, these records do not show that a 
factually ascertainable increase in disability had occurred.  
Therefore, even assuming that any of these treatment records 
could be construed as an informal claim pursuant to § 3.157, 
there was no basis for establishing an effective date earlier 
than April 6, 1993.  

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  

Prior to November 7, 1996, schizophrenia was evaluated under 
the general rating formula for psychotic disorders as 
follows: active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability (100 percent); 
with lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability (70 
percent); considerable impairment of social and industrial 
adaptability (50 percent); definite impairment of social and 
industrial adaptability (30 percent); mild impairment of 
social and industrial adaptability (10 percent); and 
psychosis in full remission (0 percent).  38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).  

The statute requires review of all evidence of record in 
order to determine when the rating increase was 
ascertainable.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  
In determining when it is factually ascertainable that an 
increase in disability has occurred, the term "increase" 
means increase to the next disability level.  Id. at 519.  

Review of the record indicates that the veteran was 
discharged from active duty with a diagnosis of schizophrenic 
reaction, paranoid type with definite impairment of social 
and industrial adaptability.  TDRL evaluation in September 
1976 indicated that the veteran was unfit for military duty, 
but with medication and psychotherapy could probably adjust 
to a structured, non-demanding situation in civilian life.  
Schizophrenia was noted to be severe but in partial 
remission.  TDRL examination in March 1978 indicated that the 
veteran was severely handicapped and unable to work because 
of severe symptomatology.  However, on VA examination in June 
1978, the veteran reportedly worked part-time and was noted 
to be in fair remission.  The veteran was admitted to the 
hospital in June 1981 with a primary diagnosis of alcohol 
addiction and past history of schizophrenia.  His social and 
industrial impairments were described as very mild.  The 
veteran was also admitted to the hospital in March 1982 and 
April 1985.  On discharge in April 1985 he was noted to be 
competent and employable.  VA examination in April 1987 
indicated that the veteran had not had a regular job since 
discharge but that he worked here and there.  He was admitted 
to the VA hospital in April 1987 for alcohol dependence, 
generalized anxiety and schizophrenia by history.  It was 
noted that he was able to work.  

VA outpatient records indicate the veteran was seen in June 
1990.  He had not been to the mental health clinic in about 2 
years.  He was trying to work but his nerves got so bad that 
he started drinking more.  He reported bad dreams and hearing 
voices.  Hospitalization was indicated.  He was admitted to 
the VA hospital in June 1990 and the examiner indicated that 
the veteran was unable to work.  VA examination in December 
1990 described social isolation and no record of employment.  
Associative processes were limited, but appeared normal and 
there were no delusional or hallucinatory elements noted.  

The veteran was seen in August 1991 requesting a mental 
health consult.  A social work note indicates that the 
veteran was routinely followed in the mental health clinic 
and was out of medications.  In December 1991, the veteran 
reported that he continues to hear voices and see things.  
The medication does help.  He reported he could not work 
secondary to the drowsiness from his medications.  Outpatient 
notes indicate continued treatment in 1992.  Although these 
records show that the veteran received treatment for his 
schizophrenia, they do not contain objective findings 
indicative of more than definite social and occupational 
impairment.  

On April 6, 1993, however, the veteran was admitted to the VA 
hospital due to an acute exacerbation of his schizophrenia.  
Mental status examination revealed that the veteran appeared 
older than his stated age.  He was foul-smelling and 
depressed.  Affect was sad and auditory and visual 
hallucinations were present.  Concentration, insight, and 
judgment were poor.  The veteran was competent for VA 
purposes but was unable to work.  Thus, the Board finds that 
an increase in the service-connected schizophrenia was 
factually ascertainable as of the April 6, 1993 admission.  

The evidence does not establish a factually ascertainable 
increase in the 1 year prior to the receipt of the April 1993 
claim for increase.  Further, assuming without conceding that 
the medical evidence showed that an increase in the veteran's 
schizophrenia was ascertainable more than 1 year prior to the 
April 1993 receipt of claim, the Board concludes that it is 
precluded by the finality of the previous RO decisions, 
absent a showing of CUE, from granting an earlier effective 
date.  

The second theory set forth by the veteran's attorney is that 
the veteran is entitled to an earlier effective date for a 
100 percent evaluation based upon new and material evidence 
in the form of service medical records not previously 
considered pursuant to 38 C.F.R. § 3.156(c) (2002).  

The veteran's service medical records were apparently 
obtained in connection with his initial claim for service 
connection; however, the veteran's attorney also requested 
the veteran's file from the National Personnel Records Center 
(NPRC) at a later date.  Records received included a July 
1973 evaluation by a private psychiatrist, Dr. Erickson, and 
evaluations conducted in September 1976 and March 1978 (while 
the veteran was on the TDRL list) at military medical 
facilities.  These evaluations were not included in the 
service medical records contained in the veteran's claims 
folder.  The veteran's attorney also refers to an October 
1973 evaluation at Minot Air Force Base by Dr. Wright and the 
Board notes that this record was contained in the veteran's 
service medical records considered by the RO.  

The veteran's attorney argues that the aforementioned medical 
reports are service department records and constitute "new 
and material evidence" that would support an earlier 
effective date for an increased evaluation.  He specifically 
argues the following:

The provisions of 38 C.F.R. § 3.156(c) 
clearly contemplate a "retrospective 
evaluation of disability" of the service 
connected condition, "on the basis of 
the new evidence from the service 
department."  The regulation 
specifically states, "Where such records 
clearly support the assignment of a 
specific rating over a part or the entire 
period of time involved, a retroactive 
evaluation will be assigned."

The terms of 38 C.F.R. § 3.156(c) are 
mandatory in nature and not permissive or 
discretionary.  The Agency must determine 
whether this previously non-considered 
service department medical records 
provide a basis for the assignment of a 
total rating from date of discharge.  The 
veteran has submitted new and material 
evidence, not previously considered by 
the Agency in deciding the veteran's 
rating.  38 C.F.R. § 3.156(c) clearly was 
intended for this precise circumstance.  
It is now incumbent upon the Agency to 
conduct a retrospective evaluation of the 
veteran's disability from date of 
discharge to the present....

For purposes of discussion, the Board has set forth the 
entire text of 38 C.F.R. § 3.156(c) (2002), which states the 
following:

Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs.  Also 
included are corrections by the service 
department of former errors of commission 
or omission in the preparation of the 
prior report or reports and identified as 
such.  The retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim.  Id. (emphasis added).  

Pursuant to statute, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002).  The Board acknowledges that under 38 C.F.R. 
§ 3.156(c), VA must in some instances reconsider a former 
final decision when certain types of new and material 
evidence result in the reopening of a claim.  The Board, 
however, does not agree that the circumstances of this case 
present the sort of situation contemplated by 38 C.F.R. 
§ 3.156(c). 

The veteran's initial claim of entitlement to service 
connection was not disallowed and this is not a situation 
where his claim was reopened and subsequently service 
connected on the basis of new evidence received from the 
service department.  The veteran's initial claim for service 
connection was granted in December 1973, and he was assigned 
a 30 percent evaluation effective November 28, 1973 (the date 
after discharge).  Further, the veteran is seeking an 
effective date earlier than April 1993 for an increased 
evaluation to 100 percent.  He is not seeking an earlier 
effective date for the initial grant of service connection 
and assigned rating and the Board notes that an effective 
date prior to the day after discharge is not possible.  The 
veteran's April 1993 claim was clearly a claim for increase 
and not an attempt to reopen a previously denied claim.  The 
Board notes that a claim for an increased rating is a new 
claim, not a reopened claim.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994), citing Stanton v. Brown, 5 Vet. App. 563, 
565 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  

Consequently, the Board finds that the effective date in this 
case is governed by 38 C.F.R. § 3.400(o) (claims for 
increase) as opposed to 38 C.F.R. § 3.400(q)(2) (new and 
material evidence - service department records) and an 
effective date earlier than April 1993 is not warranted.

Clear and Unmistakable Error

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2002). 

The veteran, through his private attorney, asserts CUE in 
rating decisions dated December 18, 1973, June 30, 1978, May 
11, 1987, and August 20, 1990, arguing that if the rating 
board had access to the additional medical evidence, then 
each rating decision was fatally flawed due to CUE.  He 
argues that no reasonable person could have read the 
additional medical reports and concluded that the veteran's 
disability reflected only a 30 percent disability rating 
because the evidence clearly and unmistakably describes a 
severe and marked impairment in many spheres and that the 
veteran could not work.  He further argues that the RO failed 
to apply its own rules in evaluating the severity of mental 
conditions.

In his November 1994 claim based on CUE, the veteran's 
attorney discussed the allegations of error with regard to 
the specific rating decisions in question.  He argues that 
the December 18, 1973 rating decision contains factual 
conclusions which support a rating in excess of 30 percent 
based on the severity level described, in that the rating 
decision specifically stated that "it was shown that he was 
severely depressed."  

The veteran's attorney argues that the June 30, 1978 rating 
decision contains clear evidence of entitlement to a claim 
for TDIU and that the rating board failed to develop this 
claim.  In support of this claim, the veteran relies on the 
June 12, 1978 VA examination, which indicates that the 
veteran reported that he did not work regularly.  Further, in 
a December 1977 statement in support of claim, the veteran 
stated that his condition had become worse and that he had 
been unable to work and had to drop out of school.  

The veteran's attorney argues that the May 11, 1987 rating 
decision contains CUE for failing to develop a TDIU claim.  
He notes that an April 1987 statement by the veteran 
indicates that he has been unable to hold gainful employment 
since 1976.  

The veteran's attorney also argues that the August 1990 
rating decision contains CUE in that it failed to develop a 
claim for TDIU, relying on a July 1990 statement wherein the 
veteran reported that his condition grossly interfered with 
his ability to work and that he has major problems obtaining 
employment.  He further points to discharge summaries dated 
in 1990 that indicate that the veteran is unable to work.  He 
contends that all available medical documentation supports 
the veteran's claim that he was unable to work due to his 
service-connected disability.

As discussed above, the challenged rating decisions are 
final.  The Board notes that in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), the Federal Circuit held that "where there 
is a breach of the duty to assist in which VA failed to 
obtain pertinent SMRs specifically requested by the claimant 
and failed to provide the claimant with notice explaining the 
deficiency, the claim does not become final for purposes of 
appeal."  Id. at 1334.  However, Hayre was subsequently 
overruled to the extent that it created an additional 
exception to the rule of finality applicable to VA decisions 
(i.e. that the existence of a "grave procedural error" 
renders a decision of the VA non-final).  See Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), cert. denied 
123 S.Ct. 2574 (2003).  To the extent that Hayre stands for 
the proposition that a breach of the duty to assist cannot 
constitute CUE, it remains good law.  Id.

In order for CUE to exist, the Court of Appeals for Veterans 
Claims (Court) has stated that:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Federal Circuit recently stated that there are two 
requirements to establish a CUE claim: 1) the alleged error 
must have been outcome determinative; and 2) the error must 
have been based upon the evidence of record at the time of 
the original decision.  Cook, at 1344 (citations omitted).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003), the Court 
stated that CUE is the kind of legal or factual error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.  To reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is, 
and unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
error.  Id. at 44.  Simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Id.

The Court has also stated that "an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous," and that a breach of the duty to 
assist cannot constitute CUE because such a breach creates 
only an incomplete rather than an incorrect record.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

Turning to the proffered arguments, the Board notes that they 
essentially consist of a disagreement with the way VA 
interpreted the evidence of record (that the medical evidence 
supported an increased evaluation) or that VA breached its 
duty to assist (by failing to obtain service department 
records or by failing to develop or adjudicate a claim for 
TDIU).  As indicated by the above-discussed caselaw, mere 
disagreement with the weighing of the evidence or a breach of 
the duty to assist does not rise to the level of CUE.  

In further support of his claim, the veteran's attorney has 
cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
and VAOPGCPREC 12-2001 (July 6, 2001).  Pursuant to the cited 
General Counsel opinion, Roberson holds that once a veteran 
submits evidence of disability, makes a claim for the highest 
rating possible, and submits evidence of unemployability, VA 
must consider whether the veteran is 
entitled to TDIU.  The Board notes that Roberson was not 
decided by the Federal Circuit until 2001.  Moreover, the 
facts in Roberson are distinguishable from the present case.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability: Provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are 2 or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2002).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2002).  

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted TDIU under 
38 C.F.R. § 4.16(c).  One of the threshold questions was 
whether TDIU claims existed.  The Court held "that when an 
RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU 
rating."  Id. at 421 (internal citations omitted).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984 he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts of Norris were similar to the present 
case, the case was distinguishable.  

In Norris, it was the subsequent informal claims that were 
found to raise TDIU.  In the present case, it was the 
original claim for disability that was found to raise a claim 
of TDIU.  The Court held "that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
upon individual unemployability."  

At no time prior to 1993, did the veteran meet the schedular 
criteria for TDIU.  The RO would not have had the ability to 
award a TDIU, since the veteran did not meet the minimum 
schedular criteria.  Its decision not to refer the case to 
the Director of Compensation and Pension for extra-schedular 
consideration was reasonable under the circumstances since it 
was not shown by the record that the veteran was unemployable 
by reason of service-connected disability.  See 38 C.F.R. 
§ 4.16 (b).  Consequently, the Board concludes that the facts 
of this case are distinguishable from both Norris and 
Roberson and does not find error in the 1987 and 1990 rating 
actions.  

The Board has carefully reviewed the record as it existed at 
the time of the December 18, 1973, June 30, 1978, May 11, 
1987, and August 20, 1990 rating decisions, and has been 
unable to find references to incorrect facts, or incorrect 
applications of the statutory and regulatory provisions that 
were in effect at the time of the rating decisions in 
question.  More importantly, the veteran has failed to 
demonstrate that there was an error of fact or law in the 
December 18, 1973, June 30, 1978, May 11, 1987, and August 
20, 1990 rating decisions which, had it not been made, would 
have manifestly changed the outcome when it was made.  In 
view of this finding, the Board concludes that there was no 
CUE in the challenged decisions.  


ORDER

Entitlement to an effective date prior to April 6, 1993 for a 
100 percent schedular evaluation for service-connected 
schizophrenic reaction is denied.

The December 18, 1973 rating decision does not contain CUE.

The June 30, 1978 rating decision does not contain CUE.

The May 11, 1987 rating decision does not contain CUE.

The August 20, 1990 rating decision does not contain CUE.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

